     Case 2:15-cv-01731-APG-BNW Document 62 Filed 11/15/19 Page 1 of 5


 1    MORRIS LAW CENTER
      SARAH A. MORRIS, ESQ.
 2    Nevada Bar No. 8461
      sarah@morrislawcenter.com
 3
      TIMOTHY A. WISEMAN, ESQ.
 4    Nevada Bar No. 13786
      tim@morrislawcenter.com
 5    5450 W. Sahara Ave. Suite 330
      Las Vegas, NV 89146
 6    Telephone: (702) 850-7798
      Facsimile: (702) 850-7998
 7
      Attorneys for Premier One Holdings, Inc.
 8    and THL Family Investment, LLC

 9                               UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11
      BANK OF AMERICA, N.A., successor by
12    merger to BAC HOME LOANS SERVICING, Case No.:       2:15-cv-01731-APG-PAL
      LP FKA COUNTRYWIDE HOME LOANS
13    SERVICING, LP,

14                  Plaintiff,
15
             vs.
16
      CACTUS CREEK AT MOUNTAIN’S EDGE
17    HOMEOWNERS’ ASSOCIATION, INC.;
      PREMIER ONE HOLDINGS, INC.; TICOR
18
      TITLE COMPANY, as Trustee; THL FAMILY
19    INVESTMENT, LLC; I-X, inclusive, and ROE
      CORPORATIONS I-X, inclusive,
20
                Defendants.
21    AND ALL RELATED MATTERS.
22
                             MOTION TO SUBSTITUTE ATTORNEY
23
      ...
24
      ...
25
      ...
26




                                                 1
     Case 2:15-cv-01731-APG-BNW Document 62 Filed 11/15/19 Page 2 of 5
                     Bank of America, N.A. v. Cactus Creek at Mountain’s Edge HOA, Inc., et al
                                                          Case No.: 2:15-cv-01731-APG-PAL
 1          Sarah A. Morris, Esq. and Timothy A. Wiseman, Esq., of Morris Law Center, are

 2    hereby substituted in as attorneys for Defendant THL Family Investment, LLC

 3    (“Defendant”) in the above-entitled action, in place and instead of prior attorney, Joseph

 4    Y. Hong, Esq.

 5          Dated this 15th day of November, 2019.

 6                                                       /s/ THL Family Investment
                                                        THL Family Investment, LLC
 7
                                           CONSENT
 8
            As former attorney for Defendant, I hereby consent to the above and foregoing
 9
      substitution of Sarah A. Morris, Esq. and Timothy A. Wiseman, Esq., in my place and
10
      instead as attorney of record for Defendant.
11
            Dated this 15th day of November, 2019.
12
                                                          /s/ Joseph Y. Hong
13                                                       Joseph Y. Hong, Esq.
                                                         Nevada Bar No. 5995
14

15                                        ACCEPTANCE

16          I hereby accept the above and foregoing substitution as attorney for the
17    Defendant, THL Family Investment, LLC.
18          Dated this 15th day of November, 2019.
19                                                      MORRIS LAW CENTER
20

21                                                   By:______________________________
                                                        Sarah A. Morris, Esq.
22       IT IS SO ORDERED                               Nevada Bar No. 8461
                                                        Timothy A. Wiseman, Esq.
23
         DATED: November 18, 2019                       Nevada Bar No. 13786
24                                                      Attorneys for Premier One Holdings, Inc.
                                                        and THL Family Investment, LLC
25

26       __________________________________________________
         BRENDA WEKSLER                2
         UNITED STATES MAGISTRATE JUDGE
     Case 2:15-cv-01731-APG-BNW Document 62 Filed 11/15/19 Page 3 of 5
                     Bank of America, N.A. v. Cactus Creek at Mountain’s Edge HOA, Inc., et al
                                                          Case No.: 2:15-cv-01731-APG-PAL
 1
                                            ORDER
 2
      The Substitution of Attorney is hereby approved and so ORDERED.
 3

 4
      ___________________________            _______________________________________
 5    DATE                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                3
     Case 2:15-cv-01731-APG-BNW Document 62 Filed 11/15/19 Page 4 of 5



 1                                 CERTIFICATE OF SERVICE

 2           I, the undersigned, declare under penalty of perjury, that I am over the age of

 3    eighteen (18) years, and I am not a party to, nor interested in, this action. On this date, I

 4    caused to be served a true and correct copy of the foregoing MOTION TO

 5    SUBSTITUTE ATTORNEY by the method indicated:

 6                BY FAX: by transmitting via facsimile the document(s) listed above to the
                  fax number(s) set forth below on this date before 5:00 p.m. pursuant to
 7                EDCR Rule 7.26(a). A printed transmission record is attached to the file copy
                  of this document(s).
 8
                  BY E-MAIL: by transmitting via e-mail the document(s) listed above to the
 9                email addresses set forth below and/or included on the Court's Service List
                  for the above-referenced case.
10                BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope
                  with postage thereon fully prepaid, in the United States mail at Las Vegas,
11
                  Nevada addressed as set forth below.
12                BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
                  overnight delivery service company for delivery to the addressee(s) on the
13                next business day.
14                BY PERSONAL DELIVERY: by causing personal delivery via messenger
                  service of the document(s) listed above to the person(s) at the address(es)
15                set forth below.
                  BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court
16       X
                  for electronic filing and service upon the Court's Service List for the above-
                  referenced case.
17
             and addressed to the following:
18
      Akerman LLP
19         Ariel E. Stern                 ariel.stern@akerman.com
           Jennifer Richardson            jennifer.richardson@akerman.com
20
           Akerman Las Vegas              akermanlas@akerman.com
21         Donna M Wittig                 donna.wittig@akerman.com
           Darren T. Brenner, Esq.        darren.brenner@akerman.com
22         Erin Abugow                    erin.abugow@akerman.com
           Tracey Wayne                   tracey.wayne@akerman.com
23
      Hong & Hong
24
           Joseph Y Hong                  yosuphonglong@gmail.com
25         Debbie Batesel                 dbhonglaw@hotmail.com

26
                                                   4
     Case 2:15-cv-01731-APG-BNW Document 62 Filed 11/15/19 Page 5 of 5



 1    Nevada Association Services, Inc.
           Christopher V. Yergensen chris@nas-inc.com
 2         Susan E. Moses               susanm@nas-inc.com
 3
      Robbins Law Firm
 4          James W. Pengilly         jpengilly@robbinslawfirm.legal
            Elizabeth B. Lowell       elowell@robbinslawfirm.legal
 5          Chad Daniel Fuss          cfuss@robbinslawfirm.legal
            Olivia Schulze            OShulze@pengillylawfirm.com
 6          Tiffany White             twhite@pengillylawfirm.com
 7
            Dated this 15th day of November, 2019.
 8

 9

10                                            An employee of Morris Law Center

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                               5
